ON PETITION FOR REHEARING
Our attention is called to the fact that in our original opinion in this case we stated that statutory ditch proceedings are ex parte and not adversary in character. This 18.  statement is too broad. Such proceedings are not initiated by one person or group of persons against another person or group of persons as is usually the case in adversary proceedings, but others whose lands are affected are required by the statute to be named in the petition and they have the right to oppose the action sought, and we have held such proceedings to be adversary in character. Honnold v. Endicott (1908),170 Ind. 16, 19, 83 N.E. 502.
Whether the proceeding was adversary or ex parte makes no difference in the conclusion we reach in the original opinion. The petition complied with the statute and named those whose land was affected and notice as prescribed by statute was given.
Emmert, C.J., and Gilkison, J., dissent.
NOTE. — Reported in 78 N.E.2d 446. *Page 136